        Case 6:20-cv-00253-AA     Document 80     Filed 05/08/20   Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION




ANDREW CLARK                                              Case No. 6:20-cv-00253-AA
                                                           OPINION AND ORDER
             Plaintiff,

      vs.

WELLS FARGO BANK; et al.,

             Defendants.


AIKEN, District Judge:

      Defendants Ogletree, Deakins, Nash, Smoak, Stewart, P.C. (“Ogletree”); Leah

Lively; David Symes; Christopher Mixon (“the Ogletree defendants”) and Steven

Seymour have filed a motion seeking a protective order and to declare plaintiff,

Andrew Clark, a vexatious litigant. Doc. 62. Defendants Wells Fargo Bank, N.A.

(“Wells Fargo”) has also filed an ex parte motion for a protective order. Doc. 72.




Page 1 – OPINION AND ORDER
        Case 6:20-cv-00253-AA      Document 80     Filed 05/08/20   Page 2 of 4




       For the following reasons, the Ogletree defendants’ and Seymour’s motion (doc.

62) is granted in part and deferred in part, and Wells Fargo’s motion (doc. 72) is

granted.

       Plaintiff is a former Wells Fargo employee with a long history of litigation with

the Ogletree defendants, Seymour, and Wells Fargo, including Wells Fargo Bank,

N.A. v. Clark, No. 6:11-cv-06248-AA, Clark v. Wells Fargo Bank, N.A. et al., No. 6:13-

cv-01546-AA, Clark v. City of Eugene, et al., No. 6:14-cv-01103-MK. In two of those

cases plaintiff was either (1) warned to limit his communications to defendants’ law

firms and to keep those communications focused on the litigation and use a

professional tone, (2) held in contempt for failing to do so, or (3) ordered not to

communicate with defendants except through counsel with authorization from the

court. See e.g. Doc. 153 in No. 6:11-cv-06248-AA (granting motion for contempt based

on conclusion that Clark “continued to communicate with [Wells Fargo’s] counsel[,

Lively,] in a harassing, vulgar and threatening manner and willfully ignoring

reasonable requests to conform his communications to a professional standard”); Doc.

68 in No. 6:14-cv-01103-MK (ordering no contact with any person associated with

Wells Fargo “concerning this litigation or any other matter, without authorization by

specific order of this court” and that “[a]ll such communication shall be directed only

to counsel of record”).

       Since plaintiff filed the Complaint in this case in February 2020, he has begun

sending communications directly to defendants and others who are associated with

defendants but are not parties to the case and are not involved in the events




Page 2 – OPINION AND ORDER
        Case 6:20-cv-00253-AA        Document 80   Filed 05/08/20   Page 3 of 4




underlying plaintiff’s claims.       The Ogletree defendants and Seymour, through

counsel, asked plaintiff to stop contacting them directly, but plaintiff refused to stop

voluntarily.

      The Ogletree defendants and Seymour now move the Court for an order

limiting plaintiff’s communications regarding this litigation to counsel of record and

to refrain from contacting defendants directly for any reason. Doc. 62. Wells Fargo

moves the Court for an order for plaintiff to refrain from contacting defendants or

those associated with Wells Fargo without authorization by the Court and to direct

any approved communication to counsel of record. Doc. 72. Defendants assert that

plaintiff’s communications have been vexatious and disruptive to this litigation and

to the work of defendants and those not involved in this case. Defendants’ motions

for protective orders are allowed.

      The Ogletree defendants and Seymour also move the Court for an order

declaring plaintiff a vexatious litigant and prohibiting plaintiff from filing future

complaints. The Court will defer ruling on that request and will consider it alongside

defendant’s pending Motion to Dismiss (doc. 59).

      IT IS HEREBY ORDERED that:

      (1) Plaintiff shall not contact or communicate with defendants Ogletree, Lively,

Symes, Mixon, or Seymour or any other person or office associated with these

defendants concerning this litigation or any other matter except through counsel of

record, John Pollino.      Plaintiff’s contact with counsel shall be limited to

communication necessary for this litigation.




Page 3 – OPINION AND ORDER
        Case 6:20-cv-00253-AA     Document 80    Filed 05/08/20   Page 4 of 4




      (2) Plaintiff shall not contact or communicate with any person associated with

defendant Wells Fargo concerning this litigation or any other matter without

authorization by specific order of this Court.    All such communication shall be

directed only to counsel of record, Christian Rowley.

      Plaintiff is warned that failure to comply with the requirements of this order

will result in sanctions for contempt of court, which may include dismissal of this

proceeding.

                 8th day of May 2020.
      Dated this ___




                                   /s/Ann Aiken
                            __________________________
                                    Ann Aiken
                            United States District Judge




Page 4 – OPINION AND ORDER
